Title: Enclosure: [An Abstract Statement of the Sum], [24 August 1792]
From: 
To: 




Purchases of the Public Debt:
Dollars.


Amount thereof extinguished,
1,456.743 38


Warrants drawn by the Board of treasury under the late government, and which have been discharged in pursuance of the act of Congress of 29th Sept. 1789,
157,789 94


Civil List—for various payments made upon accounts which originated under the late government,
25,768 50


War Department, being for arrearages of pay due to sundry officers of the army, and for provisions furnished,
7,308 40


Abraham Skinner, late Commissary-General of prisoners, for the board of American prisoners of war, at Long-Island; appropriated by Congress, per their act passed 12th August, 1790,
38,683 13



Old accounts, viz.


Representatives of Mons. Decoudray, bal. of pay
2,977 24



Do, Hon. John Lawrens, his salary on an embassy to the French Court,
6,017 31



Francis Dana, salary on an embassy to the Court of St. Petersburg,
2,410  3



Benson, Smith & Parker, their expenses attending the embarkation of the British troops at New-York,
1,000   



His Most Christian Majesty, for military and ordnance stores supplied the American ships of war in the French West-Indies,
29,029 68



Oliver Pollock, for balance due him for supplies at New-Orleans, with interest thereon, in conformity with the several acts of Congress,
108,605   



Messrs. Gardoqui & Son, balance due for supplies furnished in Spain,
502  86   





150,542 14


Bills of exchange which had been drawn on foreign commissioners, and not paid by them,
4,185 50


Timothy Pickering, late quarter-master-general, being on account of the appropriation of 40,000 dollars, passed July 1, 1790,
2,077 89



Grants of Congress, viz.


John McCord, per act of Congress of 1st July, 1790,
1,309 71   



Jehorakim McJocksin, per act of Congress of 26th March, 1790,
120   



Baron de Glaubeck, per act of 29th September, 1789,
140 26



Seth Harding, per act 11th August, 1790,
200   



Caleb Brewster, ditto, ditto,
 348 57





   2,118 54



Dollars,
1,845,217 42



Treasury Department,Register’s Office, August 23. 1792.
Joseph Nourse,Register.
